Citation Nr: 1620036	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stressor disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and J. G.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This matter was previously before the Board in July 2015, when it was remanded for further development.

The Veteran appeared at hearing before the undersigned in April 2014.  


FINDINGS OF FACT

1.  The Veteran has a diagnosis of other trauma and stressor-related disorder as a result of his active service.

2.  The Veteran has an unspecified depressive disorder and an alcohol use disorder as a result of other trauma and stressor-related disorder.

3.  The Veteran does not have PTSD as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include other trauma and stressor-related disorder, unspecified depressive disorder, and alcohol use disorder, have been met.  38 U.S.C.A. §§ 1111, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

This decision grants service connection for other trauma and stressor-related disorder, unspecified depressive disorder, and alcohol use disorder.  Thus, the following analysis of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of service connection for PTSD.

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, VA sent a letter to the Veteran in October 2010 that fulfilled the VCAA notice requirements.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided psychiatric examinations in November 2010 and October 2015.  When the examination reports are viewed together in conjunction with the other evidence of record, they provide the requisite information to make an informed decision on the issue of entitlement to service connection for PTSD.

During the April 2014 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument regarding the issues on appeal.  The hearing was conducted in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court of Appeals for Veterans Claims in Bryant v. Shinseki, 23Vet. App. 488 (2010).

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  This matter was remanded in July 2015 to schedule a new VA psychiatric examination.  VA provided a new examination in October 2015.  As previously noted, the Board finds the examination report provides adequate information to make an informed decision on the Veteran's claim.  Thus, the AOJ has completed the development requested by the Board.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He has claimed he has PTSD due to events in service, to include an explosion aboard a ship on which he served that resulted in the death of two service members and harassment and mistreatment by other service members during service.  The Veteran has consistently reported he did not witness the explosion on the ship, but was rather involved in the response to the resulting fire as part of his duties on the ship.

In so much as the Veteran reported nervousness prior to his entry into active service, the Board finds the presumption of soundness attaches with respect to an acquired psychiatric disorder because the Veteran was clinically examined and found to have no psychiatric abnormalities on his 1987 enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Even though there is some indication the Veteran may have had a pre-existing psychiatric disorder, the Board finds that this evidence consists only of the Veteran's self-reported history, and is not sufficient to meet the onerous burden of establishing by clear and unmistakable evidence that a psychiatric disorder existed prior to the Veteran's military service.  

Thus, the presumption of soundness has not been rebutted and the Veteran's claim must be treated as a claim for direct service connection, as opposed to a claim based on aggravation.  

An October 2015 VA examiner diagnosed the Veteran as having other trauma and stressor-related disorder, in addition to unspecified depressive disorder and alcohol use disorder secondary to other trauma and stressor-related disorder.  The October 2015 VA examiner explained the diagnosis of other trauma and stressor-related disorder was based on "anxiety and distress related to his perceived mistreatment during military service."  The examiner noted the experiences reported by the Veteran during the examination did not meet the Criterion A (stressor) for a PTSD diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), criteria.  A November 2010 VA examiner had also previously determined the Veteran's reported experiences did not warrant a PTSD diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), criteria.  The November 2010 VA examiner also diagnosed the Veteran as having unspecified depressive disorder and alcohol use disorder.  It should be noted other trauma and stressor-related disorder was not included in DSM-IV.

In May 2013, the Veteran's treating psychiatrist provided an opinion indicating his belief that the Veteran has PTSD as a result of his military service.  The opinion does not include a rationale and indicates additional information can be found in treatment notes if needed.  Review of the Veteran's treatment notes reveals limited details regarding the stressor upon which the PTSD diagnosis is based.

Based on the evidence of record, the Board finds it is at least as likely as not the Veteran has other trauma and stressor-related disorder as result of his active service.  Although she ultimately provided a negative nexus opinion due to the lack of treatment in service, the October 2015 VA examiner clearly indicated the diagnosis of other trauma and stressor-related disorder was based on events in service.  Thus, the disorder appears to be the result of the Veteran's active service, and service connection for the disorder is warranted.

The Board further finds the preponderance of evidence is against a finding that the Veteran has PTSD as a result of his active service.  Both VA examiners determined the experiences reported by the Veteran did not meet diagnostic criteria for PTSD due to a lack of sufficient in-service stressor.  The reported experiences noted in the examination reports are consistent with the Veteran's prior statements and testimony during the April 2014 hearing with respect to events in service, to include the explosion aboard a ship on which he served that resulted in the death of two service members.  The Board acknowledges the positive May 2013 opinion from the Veteran's treating psychiatrist with respect to PTSD; however, it finds the November 2010 and October 2015 VA examination reports are more probative in this regard because they contain far more detail regarding the alleged stressors, as well as more detailed rationale concerning the resulting diagnoses provided.  

38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability."  Allen, 237 F.3d at 1371, 1381.  



The Board also finds service connection for unspecified depressive disorder and alcohol use disorder is warranted secondary to other trauma and stressor-related disorder.  The November 2010 and October 2015 VA examiners both determined the Veteran has these disorders.  The October 2015 VA examiner further explained unspecified depressive disorder and alcohol use disorder are a direct result of the Veteran's other trauma and stressor-related disorder.  Thus, service connection is warranted for unspecified depressive disorder and alcohol use disorder, as the evidence shows the disorders are proximately due to other trauma and stressor-related disorder.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include other trauma and stressor-related disorder, unspecified depressive disorder, and alcohol use disorder, is granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


